Citation Nr: 1110064	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  05-32 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUE

Entitlement to an initial compensable rating for temporomandibular dysfunction (TMD) with bruxism.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1983 to August 2003. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by the RO that, in part, granted service connection for temporomandibular dysfunction with bruxism, assigning a 0 percent disability rating, effective September 1, 2003.  The Veteran perfected a timely appeal.  

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

As a final preliminary matter, the Board notes that this claim was previously before the Board in November 2009 and the claim was remanded for further development. 


FINDING OF FACT

Since service connection, the evidence is in relative equipoise as to whether the degree of impairment associated with the Veteran's TMD with bruxism more nearly approximates inter-incisal range of motion limited to 40 mm on account of additional functional loss due to soreness and fatigue on repetitive use of the jaw muscles.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 10 percent disability rating for temporomandibular dysfunction with bruxism are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.150, Diagnostic Codes 9900-9916 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159.

VA's notice requirements apply to all five elements of a service- connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

A May 2004 pre-rating notice letter described the evidence necessary to substantiate a claim for service connection, and met all of the requirements noted above; including informing the Veteran that it was ultimately his responsibility to see to it that any records pertinent to his claim are received by VA.

This notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  The Unites States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  The Board notes an October 2007 letter provided notice as to how disability ratings and effective dates are assigned, and the type of evidence that impacts these types of determinations, consistent with Dingess v. Nicholson, 19 Vet. App. 473.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter decided herein on appeal. Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, post-service treatment records, and reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative.  Thus, the Board finds that all necessary notification and development action on this claim has been accomplished.

II.  Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1 (2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the Court noted an important distinction between an appeal involving a Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's temporomandibular dysfunction with bruxism has been evaluated as noncompensable under Diagnostic Code (DC) 9905.  Under this code, a 10 percent rating is assigned when the inter-incisal range of motion is limited to between 31 and 40 mm; while a 20 percent rating is assigned when it is between 21 and 30 mm. A 10 percent rating may also be assigned when the range of lateral excursion is limited to between 0 and 4 mm.

Various service treatment records show that the Veteran was seen on numerous occasions for treatment of his TMD with bruxism.  The records show that the Veteran was instructed on self-help and was fitted for splints.  

A July 2004 VA examination report shows that upon physical examination, the Veteran had sensitivity to biting and pressure on #30 which is the lower right 1st molar.  Describing the extent of the functional impairment, he does exhibit full range of motion of the jaw.  He had an opening of 47 mm but he did deviate slightly to the right side.  In addition, there was excessive wear of the incisal surfaces of the lower anterior teeth.  There is no limitation of the interincisal range of motion.  Describing the extent of bone loss to the mandible and maxilla-this again is nonapplicable.  There is no bone loss to the supporting structures.  X-rays were made and the panoramic digital radiograph and 4 dental bite wing radiographs revealed that there was no bone loss.  Testing his occlusion, it was noted that there was a slight discrepancy between centric relation and centric occlusion or the maximum intercuspal position.  

The Veteran was examined by the VA again in December 2009.  Upon physical examination, there was no loss of bone of the maxilla, no malunion or nonunion of the maxilla, no loss of bone of the mandible, nor was there nonunion or malunion of the mandible.  The Veteran had intercisal range of motion to 41 mm, right lateral excursion to 10 mm, and left lateral excursion to 9 mm.  There was no loss of bone of the hard plate and no evidence of osteoradionecrosis or osteomyelitis.  There was no tooth loss due to loss of substance of body of the maxilla and mandible.  The Veteran was diagnosed with mild temporomandibular joint dysfunction.  

As aptly noted by the medical record, the Veteran does not meet any of the criteria for a compensable disability rating under Diagnostic Code 9905.  This is because the Veteran has had no less than 41 mm of inter-incisal range of motion and no less than 9 mm of lateral excursion of his temporomandibular joint.  Notably, however, the Veteran has complained that the constant grinding of his teeth from his TMD has caused jaw muscle fatigue, and that he avoids chewing gum and eating hard candies because these functions exacerbate the feelings of tiredness and soreness in the jaw.  See Statement from Veteran, dated March 2005; VA Dental Examination Report, dated December 2009.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board concludes that any additional limitation of motion in the context of inter-incisal range of motion, which was limited to 41 mm, could presumably more nearly approximate inter-incisal range of motion limited to 40 mm.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  Accordingly, a 10 percent rating for the Veteran's TMD with bruxism is warranted since service connection.

The Board has also considered whether a rating in excess of 10 percent is warranted under other potentially applicable diagnostic codes.  However, because loss of any part of the mandible or nonunion or malunion of the mandible or maxilla has not been shown, an evaluation is not warranted under Diagnostic Codes 9901, 9902, 9903, 9914, 9915, 9915, and 9916.  In addition, no loss of the ramus has been shown, nor has condyloid or coronoid process which would warrant a compensable rating.  Diagnostic Codes 9906, 9907, 9908, 9909.  And finally, there has been no loss of the hard palate and no teeth loss, due to loss of substance of body of maxilla or mandible which would warrant a compensable rating.  Diagnostic Codes 9911, 9912, 9913.  Hence, the Veteran's TMD with bruxism does not warrant an initial rating higher than 10 percent at any time since service connection.  See Fenderson, supra.

The above determination is based upon consideration of applicable rating provisions.  The Board also finds that there is no showing that the Veteran's temporomandibular dysfunction with bruxism has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

Entitlement to an initial 10 percent rating for temporomandibular dysfunction with bruxism is granted, subject to the controlling laws and regulations governing the award of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


